EXHIBIT 99.1 NEW FSV INTERIM CARVE-OUT COMBINED FINANCIAL STATEMENTS First Quarter March 31, 2015 NEW FSV CARVE-OUT COMBINED STATEMENTS OF EARNINGS (LOSS) (Unaudited) (in thousands of US dollars) Three months ended March 31 Revenues $ $ Cost of revenues Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items ) Operating earnings Interest expense Other expense (income), net ) Loss before income tax ) ) Income tax recovery(note 5) ) ) Net earnings (loss) ) Non-controlling interest share of earnings (note 8) Non-controlling interest redemption increment (note 8) Net loss attributable to New FSV $ ) $ ) The accompanying notes are an integral part of these financial statements. Page 2 of 12 NEW FSV CARVE-OUT COMBINED STATEMENTS OF COMPREHENSIVE EARNINGS (LOSS) (Unaudited) (in thousands of US dollars) Three months ended March 31 Net earnings (loss) $ ) $ Foreign currency translation gain (loss) ) Comprehensive earnings (loss) ) Less: Comprehensive earnings attributable to non-controlling interests Comprehensive loss attributable to New FSV $ ) $ ) The accompanying notes are an integral part of these financial statements. Page 3 of 12 NEW FSV CARVE-OUT COMBINED BALANCE SHEETS (Unaudited) (in thousands of US dollars) March 31, 2015 December 31, 2014 Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $9,236 (December 31, 2014 - $9,581) Income tax recoverable Inventories Prepaid expenses and other current assets Deferred income tax Other receivables Other assets Fixed assets Deferred income tax Intangible assets Goodwill $ $ Liabilities and shareholders' equity Current liabilities Accounts payable $ $ Accrued liabilities Income tax payable Unearned revenues Long-term debt - current (note 6) Contingent acquisition consideration - current (note 7) Deferred income tax Long-term debt - non-current (note 6) Contingent acquisition consideration (note 7) Other liabilities Deferred income tax Redeemable non-controlling interests (note 8) Net investment FirstService's net investment Accumulated other comprehensive earnings Total net investment $ $ The accompanying notes are an integral part of these financial statements. Page 4 of 12 NEW FSV CARVE-OUT COMBINED STATEMENTS OF NET INVESTMENT (in thousands of US dollars) Accumulated other FirstService's net comprehensive Total net invesment earnings investment Balance, December 31, 2014 $ $ $ Net distributions to FirstService ) - ) Stock option expense Net loss attributable to New FSV ) ) Other comprehensive earnings Balance, March 31, 2015 $ $ $ The accompanying notes are an integral part of these financial statements. Page 5 of 12 NEW FSV CARVE-OUT COMBINED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands of US dollars) Three months ended March 31 Cash provided by (used in) Operating activities Net earnings (loss) $ ) $ Items not affecting cash: Depreciation and amortization Deferred income tax Other Changes in non-cash working capital: Accounts receivable Inventories ) Prepaid expenses and other current assets ) Payables and accruals ) ) Unearned revenues Other liabilities ) Net cash provided by (used in) operating activities ) Investing activities Acquisitions of businesses, net of cash acquired (note 4) ) ) Purchases of fixed assets ) ) Other investing activities Net cash used in investing activities ) ) Financing activities Increase in long-term debt, net Net distributions to FirstService ) ) Distributions to redeemable non-controlling interests ) ) Purchases of redeemable non-controlling interests ) ) Contingent acquisition consideration paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) 14 Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these financial statements. Page 6 of 12 NEW FSV NOTES TO CARVE-OUT COMBINED FINANCIAL STATEMENTS March 31, 2015 (Unaudited) (in thousands of US dollars) 1.BACKGROUND AND BASIS OF PRESENTATION – On March 11, 2015, the Board of Directors of FirstService Corporation (“FirstService”) unanimously approved a proposal to split FirstService into two independent companies, being: (i) a Commercial Real Estate Services company operating principally as Colliers International; and (ii) a Residential Real Estate Services and Property Services company operating principally as FirstService Residential and several franchising companies operating under brands including California Closets, Paul Davis Restoration and CertaPro Painters. The proposed corporate reorganization (the “Arrangement”) would be implemented through a court approved plan of arrangement and remains subject to certain conditions. The Arrangement received shareholder approval at an annual and special meeting of shareholders of FirstService held on April 21, 2015.The reorganization would result in two publicly traded entities with the Residential Real Estate Services and Property Services company to be named FirstService Corporation, and FirstService renamed as Colliers International Group Inc. FirstService’s shareholders would receive one New FSV Multiple Voting Share or Subordinate Voting Share for each FirstService Multiple Voting Share or Subordinate Voting Share held, respectively. The carve-out business is comprised of the legal entities within the Residential Real Estate Services and Property Services operations (“New FSV”). The New FSV Carve-out Combined Financial Statements, prepared in connection with the Arrangement, present the historical carve-out combined financial position, results of operations, changes in net investment and cash flows of New FSV. The New FSV Carve-out Combined Financial Statements have been derived from the accounting records of FirstService on a carve-out basis and should be read in conjunction with FirstService’s unaudited interim consolidated financial statements and the notes thereto for the three months ended March 31, 2015. The New FSV Interim Carve-out Combined Financial Statements have been prepared on a carve-out basis and the results do not necessarily reflect the results of operations, financial position, or cash flows of New FSV as a separate entity or future results in respect of FirstService Corporation as it is expected to exist on completion of the Arrangement. FirstService’s investment in New FSV, presented as Total Net Investment in the New FSV Interim Carve-out Combined Financial Statements, includes the accumulated net earnings, accumulated other comprehensive earnings, and accumulated net contributions or distributions to FirstService. New FSV’s results are comprised of the historical operations, assets, liabilities and cash flows of the Residential Real Estate Services and Property Services operations, which include a portion of the corporate function of FirstService.Assets and liabilities are reflected at FirstService’s historical carrying amounts. The operating results of New FSV have been specifically identified based on FirstService’s existing operating segments. Certain other expenses presented in the Carve-out Combined Statements of Earnings represent allocations and estimates of the cost of services historically performed by FirstService. These allocations and estimates were based on methodologies that Management believes to be reasonable and include administrative costs, net interest, foreign exchange gains and losses and income tax expense. The majority of the assets and liabilities of New FSV have been identified based on the historical divisional structure, with the most significant exceptions being income taxes and long-term debt (see note 6). Salaries, benefits and incentive compensation have been reflected in these carve-out combined financial statements based on employee services that are specifically identifiable with New FSV, as well as Management’s best estimate to allocate shared employee costs.These costs are reflected in the Corporate segment (see note 11).Net interest expense has been allocated using the long-term debt balance allocated to New FSV. Income taxes have been recorded as if New FSV and its subsidiaries had been separate tax paying legal entities, each filing a separate tax return in its local jurisdiction, consistent with the carve-out allocations described above. Page 7 of 12 Goodwill has been allocated to New FSV based on FirstService’s historical goodwill allocation by operating segment. A discontinued operation, the REO Rental operation (sold April 18, 2014), was previously reported in FirstService’s Consolidated Financial Statements in the Residential Real Estate Services segment. This operation has not been included in the New FSV Interim Carve-out Combined Financial Statements, as FirstService will retain obligations for indemnification liabilities. Management believes the assumptions underlying the New FSV Interim Carve-out Combined Financial Statements are reasonable. However, the New FSV Carve-out Combined Financial Statements may not reflect New FSV’s results of operations, financial position, and cash flows in the future or what New FSV’s operations, financial position and cash flows would have been if New FSV had been operating as a stand-alone company. FirstService’s direct investment in New FSV is shown as Net Investment in place of Shareholders’ Equity because a direct ownership by shareholders in New FSV does not exist at March 31, 2015 or December 31, 2014. 2.SUMMARY OF PRESENTATION – The carve-out combined financial statements have been prepared in accordance with the disclosure requirements for the presentation of interim financial information pursuant to applicable Canadian securities law.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted in accordance with such disclosure requirements, although New FSV believes that the disclosures are adequate to make the information not misleading.These interim carve-out combined financial statements should be read in conjunction with the audited carve-out combined financial statements for the year ended December 31, 2014. These interim carve-out combined financial statements follow the same accounting policies as the most recent audited carve-out combined consolidated financial statements, except as noted below.In the opinion of management, the interim carve-out combined consolidated financial statements contain all adjustments necessary to present fairly the financial position of New FSV as at March 31, 2015 and the results of operations and its cash flows for the three month periods ended March 31, 2015 and 2014.All such adjustments are of a normal recurring nature.The results of operations for the three month period ended March 31, 2015 are not necessarily indicative of the results to be expected for the year ending December 31, 2015. 3.IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS – In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09, Revenue from Contracts with Customers. This ASU clarifies the principles for recognizing revenue and develops a common revenue standard for U.S. GAAP and International Financial Reporting Standards (“IFRS”) and is effective for New FSV on January 1, 2017. New FSV is currently assessing the impact of this ASU on its financial position and results of operations. In April 2015, FASB issued ASU No. 2015-03, Simplifying the Presentation of Debt Issuance Costs. The amendments in this ASU require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this ASU. This ASU is effective for New FSV on January 1, 2016, at which time the guidance will be applied retrospectively. 4.ACQUISITIONS – During the three months quarter ended March 31, 2015, New FSV completed three acquisitions, all in the RRE segment. In the RRE segment, the Company acquired controlling interests in regional firms operating in Texas and New York. The acquisition date fair value of consideration transferred was as follows: cash of $4,202 (net of cash acquired of $56), and contingent consideration of $2,608 (2014 - cash of $376). Certain vendors, at the time of acquisition, are entitled to receive a contingent consideration payment if the acquired businesses achieve specified earnings levels during the one- to four-year periods following the dates of acquisition. The ultimate amount of payment is determined based on a formula, the key inputs to which are (i) a contractually agreed maximum payment; (ii) a contractually specified earnings level and (iii) the actual earnings for the contingency period. If the acquired business does not achieve the specified earnings level, the maximum payment is reduced for any shortfall, potentially to nil. Page 8 of 12 Unless it contains an element of compensation, contingent consideration is recorded at fair value each reporting period. The fair value recorded on the consolidated balance sheet as at March 31, 2015 was $7,090 (see note 10).The estimated range of outcomes (undiscounted) for these contingent consideration arrangements is $6,389 to a maximum of $7,517. The contingencies will expire during the period extending to January 2017. During the three months ended March 31, 2015, $1,618 was paid with reference to such contingent consideration (2014 - $1,774). 5.INCOME TAX – The provision for income tax for the three months ended March 31, 2015 reflected a tax recovery of 35% (2014 - recovery of 2349%) relative to the combined statutory rate of approximately 28% (2014 - 28%). The difference between the effective rate and the statutory rate is related to the geographic mix of taxable earnings and losses in each period, the impact of discrete items, and the impact of non-controlling interests. 6.LONG-TERM DEBT – As of March 31, 2015, FirstService had an amended and restated credit agreement with a syndicate of banks to provide a $500,000 committed senior revolving credit facility.On April 2, 2015, the borrowing capacity of the revolving credit facility was increased by $75,000 to $575,000 under the same terms.The revolving credit facility has a five year term ending March 1, 2017 and bears interest at 1.25% to 3.00% over floating reference rates, depending on certain leverage ratios. The revolving credit facility and FirstService’s three outstanding issues of Senior Notes rank equally in terms of seniority.FirstService has granted the lenders and Note-holders various collateral including an interest in all of the assets of the Company.The covenants require the Company to maintain certain ratios including financial leverage, interest coverage and net worth.The Company is limited from undertaking certain mergers, acquisitions and dispositions without prior approval. Allocation of debt to carve-out FirstService monitors its capital structure and short-term financing requirements using non-GAAP financial metrics including net debt to adjusted earnings before interest, taxes, depreciation and amortization (“adjusted EBITDA”), pro forma for earnings of recent acquisitions. This metric is used to monitor FirstService’s overall debt position and to measure its financial strength. Net debt is defined as the current and non-current portions of long-term debt less cash and cash equivalents. For the purpose of preparing the New FSV Carve-out Combined Financial Statements, it was determined that New FSV should maintain a net debt to adjusted EBITDA (pro forma for earnings of recent acquisitions) leverage ratio of 2.0 to 2.5, which is higher than the ratio targeted by FirstService of 1.5 to 2.5.New FSV has a more stable revenue base and lower seasonality than FirstService, which allows for slightly greater leverage. As at December 31, 2014, New FSV has been allocated current and long-term debt of $246,974 (2014 - $239,357) representing approximately 44.4% (2014 - 48.7%) of FirstService’s consolidated long-term debt. Net interest expense has been calculated primarily using the debt balance allocated to New FSV. The weighted average interest rate was based on historical rates on the allocated debt and was 3.2% (2014 - 3.1%). If the Arrangement is approved, the allocated debt will be replaced with inter-company debt payable to FirstService. New FSV’s long-term debt balance at the time of the Arrangement is subject to amendment in accordance with any adjustments arising from the transition agreement to achieve New FSV’s new capital structure post-split. 7.FAIR VALUE MEASUREMENTS – The following table provides the financial assets and liabilities carried at fair value measured on a recurring basis as of March 31, 2015: Fair value measurements at March 31, 2015 Carrying value at March 31, 2015 Level 1 Level 2 Level 3 Contingent consideration liability $ $
